Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 and 8-21 are pending and are under examination in this office action.

The response filed on 2/5/21 has been entered. 

Applicant’s arguments filed 2/5/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 1-6 and 8-21 are pending and are under examination in this office action.
	


Receipt is acknowledged of the Information Disclosure Statement filed January 18, 2021(2) and October 26, 2020. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie et al. (WO 2016/053988)
Xie teaches with regards to instant claim 1, a plurality nanofibrous structure (a nanofibrous structure is prepared; page 3, lines 13-16, and claim 1) comprising: a) an expanded, nanofiber structure comprising a plurality of nanofibers (a structure comprising a plurality of nanofibers is expanded to increase the porosity of the structure by exposing the structure to gas bubbles that increase the thickness; page 3, lines 23-25); and b) a coating comprising a material with water absorbing properties (nanofiber scaffold structures can be formed wherein the space between fiber layers is filled (coated) with a variety of hydrogels (water absorbing material); page 22, lines 7-16, 22-25) that are electrospun (see pg 7, lines 23+; claim 7), wherein the  nanofibrous structure of claim 1, are expanded by exposing a nanofiber structure to gas bubbles (a structure comprising a plurality of nanofibers is expanded to increase the porosity of the structure by exposing the structure to gas bubbles that increase the thickness (see page 3, lines 8-16) wherein said gas bubbles are generated as a product of a chemical reaction (the gas bubbles are generated as a product of a chemical reaction, such as the hydrolysis of sodium borohydride (see page 3, lines 12-13, pg 9, lines 15+ as 
 Additionally, Xie teaches with regards to instant claim 5, that the exposure comprises immersing said nanofiber structure in a liquid comprising the reagents for said chemical reaction (the nanofiber structure is immersed in a liquid with reactants that produce gas bubbles by a chemical reaction; page 7, lines 12-22; page 8, lines 19-27) and comprises a plurality of uniaxially-aligned nanofibers, random nanofibers, and/or entangled nanofibers (the plurality of nanofibers can be uniaxially-aligned, random, entangled, and/or electrospun fibers; page 3, lines 13-16) and also teaches that the nanofibers may comprise hydrophobic polymers (as required by instant claim 8) and the hydrophobic polymer is a poly(caprolactone) (see pg 10, lines 15-30 as required by instant claims 8-9). 
Applicant argues that the instant claim fails to recite coating.

 In response, Xie teaches coating because Xie teaches a coating comprising a material with water absorbing properties (nanofiber scaffold structures can be formed wherein the space between fiber layers is filled (coated) with a variety of hydrogels (water absorbing material); page 22, lines 7-16, 22-25).  Coating can occur just by having the material in the water absorbing material. Thus it is coated. Therefore Applicant’s argument is found not persuasive.

Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-6, 8-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al.  (WO 2016/053988) in view of Liu et al. (Applicant’s IDS) Pok et al (Acta Biomater. 2013 March ; 9(3): 5630–5642) and Schindler et al. (US 7,704, 740).
Xie teaches with regards to instant claims 1and 16, a plurality nanofibrous structure (a nanofibrous structure is prepared; page 3, lines 13-16, and claim 1) comprising: a) an expanded, nanofiber structure comprising a plurality of nanofibers (a structure comprising a plurality of nanofibers is expanded to increase the porosity of the structure by exposing the structure to gas bubbles that increase the thickness; page 3, lines 23-25); and b) a coating comprising a material with water absorbing properties (nanofiber scaffold structures can be formed wherein the space between fiber layers is filled (coated) with a variety of hydrogels (water absorbing material); page 22, lines 7-16, 22-25) that are electrospun (see pg 7, lines 23+; claim 7), wherein the  nanofibrous structure of claims 1 and 16, are expanded by exposing a nanofiber structure to gas bubbles (a structure comprising a plurality of nanofibers is expanded to increase the porosity of the structure by exposing the structure to gas bubbles that increase the thickness (see page 3, lines 8-16) wherein said gas bubbles are generated as a product of a chemical reaction (the gas bubbles are generated as a product of a chemical reaction, such as the hydrolysis of sodium borohydride (see page 3, lines 12-13, pg 9, lines 15+ as required by instant claim 3), wherein said chemical reaction is the hydrolysis of sodium borohydride (the gas bubbles are generated as a product of a chemical reaction, such as the hydrolysis of sodium borohydride(see page 3, lines 12-13 and pg 9, lines 15+, as required by instant claim 4).  Additionally, Xie teaches with 
However Xie fails to teach instant claim 10 and 16 in part wherein the coating is a hydrogel, and also fails to teach that the hydrogel is crosslinked nonetheless teaches that the nanofiber scaffold structures can may comprise a variety of hydrogels such as chitosan etc (see page 11, lines 16+) and thus will have water absorbing property (as required by instant claim 20.
Liu discloses wherein a hydrogel is crosslinked (an electrospun nanofiber scaffold structure is dip coated in poly vinyl alcohol/ sodium alginate hydrogel solution, which was then treated to physically crosslink the PVA; page 13, column 2, last two paragraphs; page 14, column 1, first paragraph, as required by instant claim 17). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the nanofibrous structure as taught by Xie, in order to have provided wherein a hydrogel is crosslinked as previously disclosed by Liu, for  components that can provide improved strength and favorable biocompatibility for water absorbing nanocomposites used for treating patients (Liu, page 13, column 2, first paragraph).
Pok et al. teach a multi-layered nanofibrous coated hydrogel formed by a gas foaming technique, wherein the gas bubbled is sodium borohydride, wherein the hydrogel is coated with chitosan and gelatin (thus a material with water absorbing property (as required by instant claim 10-12, 19 and 21) 
Schindler et al. teach a nanofibrillar structure comprising plurality of nanofibers (see col. 3, lies 29-30), having a random Technanofibers (see Fig 1A-C) comprising electrospum (see Fig 1A-C) as required by instant claims 6-7) wherein the nanofiber is a poly(caprolactone, see col. 5, lines 1+, as required by instant claims 8-9), and comprises a chitosan (see claim 36) that further comprises therapeutic agent such as a growth factor (see claim41, as required by instant claims 14-15). 
It would have been obvious to one of ordinary skill in the art to have been motivated to modify the teachings of Xie with Liu, Pok et al, and Schindler and modify with a reasonable expectation of success as the art recognizes the use of sodium hydroborate for expanding the nanofibrous structure to be used in medicine at the time the claimed invention was made. The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Section MPEP 2144.07. 
One would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same 
 
Applicant’s argument is have been fully considered but they are not deemed to be persuasive in lieu of the rejections made. Necessitated by amendment.  


Claims 1 and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over over Xie et al.  (WO 2016/053988) in view of Liu et al. (Applicant’s IDS) Pok et al (Acta Biomater. 2013 March ; 9(3): 5630–5642) and Schindler et al. (US 7,704, 740) and  further in view of Zhao et al. (International J. of Polymer Science (2016 17 pages).
 Xie, Liu, Pok and Schindler et al. are applied here as above.
However they fail to teach treating bleeding or hemorrhage as required by instant claim 18. Nonetheless Xie specifically teach that previous studies demonstrated that uniaxially aligned nanofibers can provide contact guidance for directing and enhancing cell migration, cell alignment, myotube formation, axonal outgrowth, and wound healing (see pg 21, lines 32+)
Zhao is added for its teaching of nanofibers in wound bleeding wherein when the nanofibers where applied it significantly decrease and shorten the bleeding time and bleeding volume of the splenic hemorrhage (see para 4.2, pg 11).
 Thus one of ordinary skill in the art would have been motivated to modify Kuo teaching and used the nanofibers in the treatment of wound where bleeding and hemorrhaging is taking place with a reasonable expectation of success because Pok teaches their application can be used as wound dressing  (see page 2 para 3). 
Applicants argument have been considered but found not persuasive and maintained for the reason already made of record.
Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 - 18 are provisionally rejected under the judicially created doctrine of obviousness-type double patent over 15510338 in view of Xie above. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to a nanofibrous structure comprising plurality of nanofibers, expanded by bubbling gas to generate a chemical reaction wherein the nanofiber structure comprises plurality of uniaxially aligned nanofibers, comprising a hydrophobic polymer poly(caprolactone). 
The only difference is that instant claims are not to a method of producing the nanofibrous structure.  Nonetheless one of ordinary skill in the art would have used the instant claims in producing the copending claims.  The current application claims are obvious variation of the copending application claims
       Both applications recite using the same compositions and/or derivatives thereof.  The compositions recited in the claims are anticipatory of each other.
       Thus, the process of making is a set of precursor steps to the product in the instant claims and one skilled in the art would have used the claims in the treatment as taught above by Zhao with a reasonable expectation of success, process of treating in the instant claim 18 and therefore are part of the obvious 
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
Applicant argues that the claims do not recite coating and therefore does not constitue an obviousness double patenting.
  In response this is found not persuasive in view of Xie above one of ordinary skill in the art would have expanded the copending claims in view of Xie based on the end product of use.  The claims of the copending recites expanded nanofibrous structure, the method comprising exposing a nanofiber structure comprising electrospun fibers to gas and the bubbles, thereby expanding the nanofiber structure, wherein said nanofiber structure comprises a plurality of nanofibers and the claims of the instant claims are directed to nanofibrous structure comprising: a) an expanded, nanofiber structure comprising a plurality of electrospun nanofibers; and b) a coating comprising a material with water absorbing properties, wherein said coating covers said expanded, nanofiber structure. 
It should be noted that once the electrospun are introduced to gas automatically gets coated.
 
 
No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SHIRLEY V GEMBEH/           Primary Examiner, Art Unit 1615                                                                                                                                                                                             03/24/21